Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 08, 2020

The Court of Appeals hereby passes the following order:

A20A1784. LASHAWN DEANGELO GREER v. THE STATE.

      In 2012, LaShawn Grier pled guilty to armed robbery. He subsequently moved
to withdraw his guilty plea, and the trial court denied the motion. We affirmed that
ruling in an unpublished opinion. Grier v. State, Case No. A15A0427, decided May
5, 2015. In December 2019, Grier filed a motion to set aside a judgment, arguing that
his indictment was flawed. The trial court denied the motion, and Grier filed this
appeal.1
      As the Georgia Supreme Court has made clear, a motion seeking to set aside
or vacate an allegedly void criminal conviction is not one of the established
procedures for challenging the validity of a judgment in a criminal case, and an
appeal from the trial court’s ruling on such a motion must be dismissed. See Roberts
v. State, 286 Ga. 532 (690 SE2d 150) (2010); see also Jones v. State, 290 Ga. App.
490, 494 (2) (659 SE2d 875) (2008) (challenge to validity of indictment is challenge
to conviction). Accordingly, this appeal is hereby DISMISSED.




      1
         In its order, the trial court also purported to bar any future filing by Grier.
Although a trial court may have authority to reject frivolous filings, a court may not
deny a prisoner access to court. See Daker v. Humphrey, 294 Ga. 504, 505 (755 SE2d
201) (2014) (“Prisoners have a constitutional right of access to the courts. . . . Any
restriction on a prisoner’s access to the courts must be ‘clearly warranted by the
particular circumstances of each case.’”).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/08/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.